___________

                                    No. 95-3463
                                    ___________

James W. Looney,                        *
                                        *
              Appellant,                *
                                        *   Appeal from the United States
     v.                                 *   District Court for the
                                        *   Eastern District of Missouri.
Electronic Data Systems                 *
Corporation,                            *          [UNPUBLISHED]
                                        *
              Appellee.                 *


                                    ___________

                     Submitted:     April 10, 1996

                           Filed:   April 26, 1996
                                    ___________

Before MAGILL, Circuit Judge, HENLEY, Senior Circuit Judge, and LOKEN,
     Circuit Judge.

                                    ___________

PER CURIAM.


     James W. Looney appeals from a judgment of the district court1
granting summary judgment to Electronic Data Systems Corporation (EDS) on
his claims of age and sex discrimination.         Having reviewed the record and
the parties' briefs, we conclude that the district court did not err in
holding that Looney failed to produce sufficient evidence to dispute that
EDS terminated him as part of a reduction in force (RIF) and that age and
sex were not factors in the termination.           As to his sex discrimination
claim, although EDS retained a female employee in his group, the district
court correctly held that "[t]here [wa]s absolutely no evidence of sex




       1
       The Honorable Terry I. Adelman, United States Magistrate
Judge for the Eastern District of Missouri, sitting by the consent
of the parties pursuant to 28 U.S.C. § 636(c).
discrimination."    As to his age claim, we note that contrary to Looney's
suggestion on appeal, "[w]hen a company's decision to reduce its workforce
is due to the exercise of its business judgment[,] it need not provide
evidence   of   financial   distress   .   .   .   [nor]   objective   criteria   for
determining who should be discharged to make the RIF 'legitimate.'"          Hardin
V. Hussmann Corp., 45 F.3d 262, 265 (8th Cir. 1995).              Moreover, as the
district court found, the "black balloon" parties and a supervisor's
comment in response to Looney's statement that he remembered when beer cost
35 cents at the ball park do "not lead to an inference that [Looney] was
discharged because of his age."    Bialas v. Greyhound Lines, Inc., 59 F.3d
759, 763 (8th Cir. 1995).


     Accordingly, the judgment of the district court is affirmed.           See 8th
Cir. R. 47B.


     A true copy.


            Attest:


                   CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.